IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                             No. 97-30469
                          (Summary Calendar)


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus

DAVID HAMPTON,

                                           Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        (USDC No. 95-CV-4297)
                         - - - - - - - - - -
                          November 25, 1997

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     David Hampton, federal prisoner #23890-034 I-D-2, appeals from

the denial of his 28 U.S.C. § 2255 motion to vacate, correct, or

set aside sentence following this court’s remand as to Hampton’s

ineffective-assistance-of-counsel claim.

     We have reviewed the record and find no reversible error. The

district court did not abuse its discretion in not conducting an

evidentiary hearing.      Accordingly, we affirm for the reasons

adopted by the district court.     United States v. Hampton, No. 95-

CV-4297 (E.D. La. Apr. 17, 1997).

AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.